On March 29, 2007, the defendant was sentenced to the following: Count I: Five (5) years in the Montana Women’s Prison, with three (3) years suspended, for the offense of Theft, a felony; Count III: Five (5) years in the Montana Women’s Prison, with three (3) years suspended, for the offense of Criminal Endangerment, a felony; and Count V: Five (5) years in the Montana Women’s Prison, with three (3) years suspended, for the offense of Criminal Possession of Dangerous Drugs, a felony. Count I, III and V shall run consecutively with each other. The Court recommended that the defendant be considered for placement at the Elkhorn methamphetamine treatment program or other methamphetamine treatment program, followed by pre-release if deemed appropriate by the Department of Corrections
On October 5, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive in light of the recommendation of the Pre-Sentence Investigation, the County Attorney and the plea agreement. Also, that it is the defendant’s first felony.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended as follows: Counts I and III: A commitment to the Montana Department of Corrections for a term of ten (10) years, with five (5) years suspended on each count, to run concurrently with each other; and CountV: A commitment to the Montana Department of Corrections for a term of five (5) years, all suspended, to run concurrent with Counts I and III. The terms and conditions shall remain as imposed in the March 29, 2007 Judgment.
*111DATED this 23rd day of October, 2007.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.